DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The application has not been checked to the extent necessary to determine the presence of all possible typographical and grammatical errors. Applicant’s cooperation is requested in correcting any errors of which he/she may become aware in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 re rejected under 35 U.S.C. 103 as being unpatentable over Ali (US 2019/0296756) in view of Cho (KR 10-212-0060280).
Regarding claim 1, Ali teaches in figure (1) a pipeline analog to digital converter comprising a plurality of converter circuitries (See figure), configured to sequentially convert an input signal to be a plurality of digital codes (D1, D2, DN), wherein each one of the plurality of converter circuitries comprises: a sub-analog to digital converter circuit (104, 114, 122) configured to perform a quantization according to a first signal Vin to generate a corresponding one of the plurality of digital codes, wherein the first signal is the input signal Vin or a previous stage residue signal; and a multiplying digital to analog converter (106, 116; [0034]) circuit configured to process the corresponding one of the plurality of digital codes in response to a first clock signal, in order to generate a current stage residue signal.  Ali does not specifically teach a detector that detects whether the quantization is complete and does not teach a clock generator circuit to adjust a timing of the first clock signal according to the control signal.
Cho teaches a pipeline analog-to-digital converter wherein it is detected whether or not a quantization process is complete by a controller (230) that detects time (See page 16).  Cho further teaches adjusting the clock signal according to a control signal (See title; See page 16).  It would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention to incorporate the teachings of Cho in the pipeline converter of Ali to realize a system having improved performance and reliability because that would improve speed and reliability (See page 13/20 (technical problem).
Regarding claim 12, Ali teaches in figures (1) and (2) a timing adjustment method, comprising: providing a first clock signal  ϕ1 to one of a plurality of converter circuitries (stages) in a pipeline analog to digital converter, wherein the one of the plurality of converter circuitries is configured to perform a quantization according to a first signal VIN to generate a digital code, and process the digital code and the first signal to generate a current stage residue signal.  Ali does not specifically teach a detector that detects whether the quantization is complete and does not teach a clock generator circuit to adjust a timing of the first clock signal according to the control signal.
Cho teaches a pipeline analog-to-digital converter wherein it is detected whether or not a quantization process is complete by a controller (230) that detects time (See page 16).  Cho further teaches adjusting the clock signal according to a control signal (See title; See page 16).  It would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention to incorporate the teachings of Cho in the pipeline converter of Ali to realize a system having improved performance and reliability because that would improve speed and reliability (See page 13/20 (technical problem).
Allowable Subject Matter
Claims 2-11 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.









Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J LAUTURE whose telephone number is (571)272-1805. The examiner can normally be reached 9:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 5712722105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J LAUTURE/         Primary Examiner, Art Unit 2845